Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (figures 11A & 11B) in the reply filed on 9/23/2022 is acknowledged.
Claims 1-14 & 18-20 are being treated on the merits. Claims 15-17 have been withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-11, 14, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2020/0375319).
Regarding Claim 1, Yang discloses an article of footwear (Figures 1-12) comprising: a sole (112); an upper (111) coupled to the sole; a flexible bladder (121) coupled to the upper (Figures 1 & 2); and a pump (122) disposed in the sole (Figure 2) and in fluid communication with the bladder (Para. 30, 31, 42-44), the pump configured to remove air from the bladder to generate a vacuum within the bladder (Para. 30, 31, 42-44), wherein the pump comprises a plunger (1221) configured to activate the pump to remove air from the bladder in response to an application of force against the sole (Para. 34), wherein as the pump removes air from the bladder to generate the vacuum, the bladder is configured to constrict and conform the upper against a wearer's foot (Para. 30 & 46).  
Regarding Claim 2, Yang discloses the sole comprises a midsole (1121A) and an outsole (1122A) coupled to a bottom of the midsole (Figure 2), and the pump is disposed within a cavity of the midsole (1121D).  
Regarding Claim 4, Yang discloses a deflection plate (1121B & 1121C) disposed in the cavity of midsole (Figure 2) and flush along an upper surface of the midsole (Figure 3), the deflection plate securing the pump within the cavity of the midsole (Para. 31 & Figures 2-3).  
Regarding Claim 5, Yang discloses the pump is disposed in a heel region of the sole (Figure 4).  
Regarding Claim 6, Yang discloses the pump is disposed in an arch region of the sole (Figure 2).  
Regarding Claim 7, Yang discloses the pump comprises a fitting (1226) defining a passage in fluid communication with the bladder (Para. 42-44); a first valve (1229) disposed in the passage, the first valve is biased at a closed position to seal the passage and configured to move to an open position to release air from the bladder through the passage (Para. 42-44).  
Regarding Claim 8, Yang discloses the pump further comprises a base (1222) coupled to the fitting (Figure 7 & 8), and the plunger is received on the base (Figure 7 & 8) and configured to slide along the base between a first position and a second position (Para. 34), wherein the plunger is biased at the first position (Figure 3), and upon the application of force against the sole, the plunger is configured to slide to the second position (Para. 34), wherein upon sliding along the base from the first position to the second position, the plunger is configured to force the first valve to move to the open position such that air is removed from the bladder (Para. 34).  
Regarding Claim 9, Yang discloses the plunger comprises a throat (1221A) defining a slot (1221B) aligned with the passage of the fitting (Figures 3, 7 & 8) and a second valve (1228) disposed in the slot of the throat, the second valve is biased at a closed position to seal the slot (Para. 42-44) and configured to move to an open position to permit airflow through the slot (Para. 42-44), wherein the plunger is set at the second position (Figure 3), the second valve moves to the open position releasing air from the passage of fitting through the slot of the throat (Para. 42-44).   
Regarding Claim 10, Yang discloses the base comprises a flange (Figure 3, 7 & 8, 1222 area), and the plunger comprises a peripheral rim (Figure 3, 7 & 8, 1221 area) aligned with the flange of the base (Figures 3, 7 & 8); wherein the pump comprises a plurality of springs (1224) received in the rim of the plunger and coupled to the flange of the base to bias plunger at the first position (Para. 42-44).  
Regarding Claim 11, Yang discloses an article of footwear (Figures 1-12) comprising: a sole (112); an upper (111) coupled to the sole; and a flexible bladder (121’) coupled to the upper (Figures 1 & 2) and extending across a throat region from a lateral side to a medial side of the article of footwear (Figure 6, Para. 33), the bladder comprising a plurality of channels (Figure 6); and a pump (122) disposed in the sole (Figure 2) and in fluid communication with the bladder (Para. 30, 31, 42-44), the pump configured to remove air from the bladder to generate a vacuum in each of the channels (Para. 30, 31, 42-44); wherein as the pump removes air from the bladder to generate the vacuum in the channels (Para. 30, 31, 42-44), the bladder is configured to constrict and conform the upper against a wearer's foot (Para. 30 & 46).   
Regarding Claim 14, Yang discloses the plurality of channels are linear-shaped extending in a longitudinal direction along the article of footwear (Figure 1 & 6).  
Regarding Claim 19, Yang discloses the pump comprises a plunger (1221) configured to activate the pump to remove air from the bladder in response to an application of force against the sole (Para. 34). 
Regarding Claim 20, Yang discloses the pump further comprises a base (1222), a fitting (1226) extending through the base and defining a passage in fluid communication with the bladder (Para. 42-44), and a plurality of springs (1224) disposed between the base and the plunger (Figures 3, 7  & 8), wherein the plurality of springs biases the plunger away from the base (Para. 42-44), and upon the application of force against the sole, the plunger is configured to overcome the bias of the plurality of springs and slide along the base such that the pump removes air from the bladder through the passage of the fitting (Para. 30, 31, 42-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0375319) in view of Costa (US 2021/0244128).
Regarding Claim 3, Yang does not specifically disclose the pump comprises an electronic actuator configured to reciprocate the plunger such that plunger activates the pump to remove air from the bladder. However, Costa discloses a pump (230) which can include an electronic actuator (Para. 66, “motor”) configured to reciprocate the plunger such that plunger activates the pump to remove air from the bladder (Para. 66). It would have been obvious to one of ordinary skill in the art before the effective filing date to include an electronic actuator, as taught by Costa, in order to be able to deflate bladder for proper fit during various processes of an activity or during inactivity.

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0375319) in view of Bailey (USPN 6,230,501).
Regarding Claim 12, Yang does not specifically disclose the bladder comprises a first film of thermoplastic material and a second film of thermoplastic material coupled against portions of the first film to define the plurality of channels. However, Bailey discloses a bladder (Figure 7) comprising a first film of thermoplastic material (Col. 13, lines 25-50) and a second film of thermoplastic material (Col. 13, lines 25-50) coupled against portions of the first film to define the plurality of channels (Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a film, as taught Bailey, in order to provide a strong bladder able to withstand pressure.
Regarding Claim 13, the combination of Yang and Bailey disclose the bladder comprises an intermediate sheet (wall, Col. 15, lines 28-67, Col. 46, line 45- Col. 47, line 5 Figure 7) of thermoplastic material disposed between the first film and second film (wall, Col. 15, lines 28-67, Col. 46, line 45- Col. 47, line 5 Figure 7).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0375319).
Regarding Claim 18, Yang does not specifically disclose the plurality of channels comprise various heights in a range between 4 mm and 10 mm .It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of height for the channels in order to achieve an optimal configuration for the purpose of providing a proper fitting upper, since discovering the optimum or workable ranges of the height involves only routine skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732